ORDER
PER CURIAM.
Appellant, James Michael Pollard (“appellant”), appeals the judgment of the Circuit Court of Lincoln County in favor of respondent, Lisa Eve Pollard (“respondent”). The trial court granted respondent’s motion to modify the original decree of dissolution of marriage and transferred primary legal and physical custody of the parties’ two sons to respondent. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).